DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed April 25, 2022, is entered.  Applicant amended claims 1, 4 and 6, cancelled claim 5 and added claims 11-16.  No new matter is entered.  Claims 1-4 and 6-16 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Kohn on May 5, 2022.
The application has been amended as follows:
IN THE CLAIMS	
	In claim 3, line 1, delete “moisture sensor is” and insert “plurality of moisture sensors are”.
(3)
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
Thomas et al. (U.S. Publication No. 2017/0144562) teaches an apparatus (120) for detecting liquid leakage within a battery pack.  Figures 1 and 2 and Paragraphs 30, 58.  The apparatus comprises a sensor in the form of 3-axis gyroscope.  Figure 2 and Paragraph 16.
Thomas further teaches the apparatus comprises a moisture sensor in the form of a humidity sensor, wherein the humidity sensor is mounted within the battery housing to detect excessive humidity within the battery.  Paragraph 58.
Thomas further teaches the sensors are connected to a microcontroller, which is a liquid leakage determining unit within the scope of the claimed invention, wherein the microcontroller runs firmware or software to read values from the sensors.  Figures 3 and 6 and Paragraph 59.  Thomas teaches the microcontroller transmits signals from the sensors to the outside world when conditions arise, meaning the microcontroller is configured to obtain the slope detection result value and the moisture detection result value from the slope sensor and moisture sensor and determine the liquid leakage of the battery pack based on the obtained slope detection result value and the obtained moisture detection result value, within the scope of the claimed invention, and trigger an alarm for a leak, when appropriate.  Paragraphs 59, 62 and 63.
The prior art of record, individually or in combination, fails to teach or fairly suggest an apparatus meeting the requirements of claim 1.  More specifically, Thomas fails to teach or fairly suggest an apparatus comprising a plurality of moisture sensors, wherein the liquid leakage determination unit is configured to select measurement data of one or more of the sensors based on the obtained slope detection result, as required by claim 1.  Thomas does not teach or fairly suggest an apparatus with the capability of selective measurement sampling or that links the moisture sensor measurement data to the slope of the battery pack within the vehicle.  Thomas fails to teach or fairly suggest the method of claim 6 for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759